Citation Nr: 0945027	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  04-39 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable disability rating 
for residuals of Hodgkin's disease.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from November 1966 to 
September 1975, to include a tour of duty in the Republic of 
Vietnam from January 1968 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April 2004, September 2005, and June 2006 
rating decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO), in Columbia, South Carolina.

The issues were previously before the Board in September 
2007, at which time they were remanded for additional 
development.  In January 2009, the Board, in pertinent part, 
issued a decision denying the Veteran's claims.  The Veteran 
appealed the Board's denial of his claims to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2009, pursuant to a Joint Motion For Partial Remand To The 
Board dated earlier that month, the Court vacated and 
remanded that portion of the Board's January 2009 decision 
that had denied the Veteran's claims.  The case is now 
returned to the Board for appellate review.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

In July 2006, the Veteran submitted to the RO a letter from 
the Social Security Administration indicating that he was 
entitled to monthly disability benefits beginning in May 
2006.  The letter did not specify the disability for which 
the Veteran was receiving Social Security Administration 
disability benefits.  While a copy of the notice has been 
provided, the complete medical and administrative records 
related to the Veteran's Social Security Administration 
disability compensation benefits claim have not been 
obtained.  

Additionally, in the July 2009 Joint Motion For Partial 
Remand To The Board, it was indicated that Social Security 
Administration records had been contained in a temporary file 
which the counsel for the Secretary had received during the 
pendency of the appeal.  Such records have not been 
associated with the Veteran's claims file.

While Social Security Administration determinations are not 
binding on the Board, these records are potentially important 
to the Veteran's current claims before the Board, in that 
they may provide a basis for entitlement to service 
connection or to an increased disability rating.  On remand, 
the RO should make arrangements to obtain these Social 
Security Administration records.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

Additionally, as this matter is being remanded as set forth 
above, and as the Veteran's most recent VA examination with 
regard to his service-connected Hodgkin's disease was in 
December 2007, the Board finds that an updated VA examination 
is needed to fully and fairly evaluate the Veteran's claim 
for an increased rating.  See Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination - particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the 
Board should have ordered a contemporaneous examination of 
the Veteran because a 23-month old exam was too remote in 
time to adequately support the decision in an appeal for an 
increased rating).  The Board recognizes that the December 
2007 VA examination report concluded that the Veteran had 
successful treatment of the Hodgkin's disease with 
chemotherapy, and that he was said to have a clinical cure 
and to be disease-free.  Nevertheless, given his continued 
assertions as to an increase in severity of his service-
connected disability, a contemporaneous medical examination 
would be of assistance in adjudicating this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall contact the Social 
Security Administration and/or other 
appropriate Federal agency and request a 
complete copy of any and all adjudications 
and the records underlying the 
adjudications for Social Security 
Administration disability benefits.  All 
efforts to obtain these records should be 
fully documented in the claims file.  If 
no such records exist, evidence should be 
included in the claims file indicating as 
such.  VA will end its efforts to obtain 
records from a Federal department or 
agency only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

The RO shall also obtain the temporary 
claims file containing Social Security 
Administration records of the Veteran 
referenced in the July 2009 Joint Motion 
For Partial Remand To The Board that was 
said to be in the possession of the 
counsel for the Secretary.  All efforts to 
obtain these records should be fully 
documented in the claims file.

2.  The RO shall schedule the Veteran for 
an appropriate VA examination to evaluate 
all of the Veteran's residuals of 
Hodgkin's disease.  The claims file and a 
copy of this Remand should be made 
available to the examiner in conjunction 
with the examination of the Veteran.  All 
diagnostic tests deemed necessary should 
be conducted.

The examiner should set forth all 
residuals of the service-connected 
Hodgkin's disease found on examination.  
The examiner is also asked to comment on 
the impact of any increase in severity of 
the Veteran's disability, if shown, on the 
his employment and activities of daily 
life.  A complete rationale for any 
opinion expressed shall be provided.

3.  The RO will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted 
and completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, 
it should be undertaken prior to further 
claims adjudication.

4.  The RO will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


